DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2020 has been entered.

Prosecution History
The prosecution history of the case is that the current examiner, Daniel Robert, is inheriting the case from the previous examiner, Kyung Kim, beginning with this Detailed Action. Claims were originally filed on May 24, 2016. A non-final rejection was issued Dec. 20, 2017, amendments filed March 20, 2018, and a final rejection issued July 21, 2018. A Pre-Brief Conference Request was made on October 12, 2018 after which time a decision was made to re-open prosecution. Another non-final was issued on May 1, 2019, amendments filed August 1, 2019, and another final rejection issued on April 14, 202. An RCE was filed on July 29, 2020 with reference to claims filed on June 12, 2020, which were filed as part of a rejected AFCP 2.0 request. In summary, prosecution has 

Information Disclosure Statements
The current examiner has reviewed all of the art cited in all of the information disclosure statements submitted by the applicant to the date of this Detailed Action. 

Response to Arguments
The amendment filed June 12, 2020 has been entered. Claims 1-30 are pending in the application. Claims 1, 5, 11, 14, 17, and 24 have been amended. Claims 1, 11, 17, and 24 the independent claims. 
The applicant argues in the Remarks, filed June 12, 2020, under the heading “Objections to the Claims” that the amendments to claim 1 should result in the objection to claims 1-10 being withdrawn. The examiner agrees that the amendment is satisfactory and the objection is withdrawn. 
The applicant argues in the Remarks, filed June 12, 2020, under the heading “Claim Rejections under 35 U.S.C. §103” on page 17 that Healy uses actual error rates, not predicted ones, therefore Healy does not read on the independent claims where those claims teach a second number of errors that are “expected to be present in second data.” The examiner agrees and is no longer using Healy to teach this specific limitation. Healy teaches in paragraph 0046 that the error logging unit can collect temperature data and error count data. Then paragraph 0047 teaches that there are two 
 The applicant also argues that Brown also does not teach predicting an error count expected to be present in second data, which the examiner also agrees with. The applicant also argues that Strasser (US2015/0149817 A1) does not teach this limitation. The examiner is not using Strasser to teach this, but Strasser does teach in paragraph 0125 adjustments are made to a configuration parameters based on “a known, expected bias, and a read bias.” According to paragraph 0074 a “bias” is just a preference or characteristic. See paragraph 0179 for the module 424 uses a “media characteristic” which is “a statistic, heuristic, mathematical model, transform…with an 
It may be that the independent claims in this application can be made allowable over the art cited in the independent claims, especially Zorn and Zhao, by more narrowly describing what the relationship is between first and second data. First or previous data, could in some cases apparently be laboratory-collected test data as Zorn and Zhao seem to teach and obtain their models from. But if the trends, models, data and previous, first, and second data and errors are related by being from subsequent control cycles within some kind of specific time window, the claims might be allowable. This is all pending further teach and consideration and the examiner invites proposed amendments with an interview.
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 17-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 17 and 23 recite in part: a model that relates error count to an “expected  temperature trend.” The specification does not contain written description for this. The specification contains written description in paragraphs 0077 and 0078 for a “model” that “may extrapolate a trend” in error count and “adjust the trend based on expected temperature of the DRAM.” But that is a trend in expected error at an expected temperature, not an expected temperature trend. Also, paragraph 0077 teaches that a system may take a few temperature readings, which can facilitate “trends in DRAM temperature.” This implies that if a DRAM temperature has a rising trend, the error rate will probably be going up. So based on information such as that a system can predict an error count if the future keeps rising. For examination purposes, “expected temperature trend,” will be interpreted as expected temperature. 
Claim 28 recites in part “compare the first data with the repetition to determine data bits in the first data expected to be affected by one of the memory errors.” However, the procedure described would not yield an “expected” number of errors, but 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9, 10, 17, 20, 22, 24, 25, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Katrak et al. (U.S. Pat. Pub. No. US2008/0306654 A1) in view of Zorn et al. (U.S. Pat. No 9,978,461 B2).

Regarding claim 1, Katrak teaches:
An automation system comprising: 
one or more sensors configured to determine operational parameters of the automation system (see paragraph 0031, ex: hand wheel sensor etc.), 
one or more actuators configured to perform control actions during operation of the automation system (see paragraph 0033); and 
a control system communicatively coupled to the one or more sensors (see the hand wheel sensor) and the one or more actuators (see paragraph 0033, where AFS module “may include one or more actuators…”), wherein the control system comprises the volatile dynamic random access memory (see paragraph 0039, “memory 144 may represent a statically or dynamically updating database”. See paragraph 0039 for it being RAM), the volatile dynamic random access memory is configured to store the operational parameters (see Fig. 1, item 144 for memory that stores parameters), and the control system is configured to: 
determine control commands instructing the one or more actuators to perform the control actions by processing the error-corrected data (see paragraphs 0031-0033, and 0037 where the SCM module commands the AFS module to move the vehicle road wheel by amount different than requested by the driver to assure safety measures are met). 
However, Katrak does not explicitly  teach:
wherein the operational parameters comprise a current temperature of volatile dynamic random access memory implemented in the automation system; 
instruct the volatile dynamic random access memory to output first data; 
determine current error parameters that indicate characteristics of memory errors occurring in the first data, 
wherein the current error parameters indicate a first number of fixed memory errors occurring in the first data due to storage in the volatile dynamic random access memory; 
determine error-corrected data by correcting each of the memory errors occurring in the first data based at least in part on the current error parameters; 
predict a second number of fixed memory errors expected to be present in second data output from the volatile dynamic random access memory based at least in part on a model, wherein the model uses a relationship between the first number of fixed memory errors occurring in the first data, a temperature trend, and the current temperature of the volatile dynamic random access memory determined by the one or more sensors to generate the second number of fixed memory errors predicted to be present in the second data, and wherein the model is configured to associate increasing temperatures to an increased number of expected memory errors; Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 3 
adaptively adjust a refresh rate used to refresh stored data in the volatile dynamic random access memory based at least in part on the second number of fixed memory errors predicted to be present in the second data 
Yet Zorn teaches:
wherein the operational parameters comprise a current temperature of volatile dynamic random access memory implemented in the automation system (see Zorn, col. 1, lines 37-38 for an “error-sensitive factor (ESF) of a DRAM that can be temperature. See Zorn, col. 3, lines 50-52 and line 62 for measuring the error count at a specific temperature. See col. 3, lines 45-46 for a temperature sensor on a chip outputting temperature
instruct the volatile dynamic random access memory to output first data (see Zorn, col. 3, lines 50-52 and line 62 for measuring the error count); 
determine current error parameters that indicate characteristics of memory errors occurring in the first data (see Zorn, col. 3, lines 50-52 and line 62 for measuring the error count at the current chip temperature.)
wherein the current error parameters indicate a first number of fixed memory errors occurring in the first data due to storage in the volatile dynamic random access memory (see Zorn, col. 2, lines 61-67 for errors on a DRAM related to temperature, voltage, and storage); 
determine error-corrected data by correcting each of the memory errors occurring in the first data based at least in part on the current error parameters (see Zorn, col. 5, lines 61-67 for error-correction coding (ECC) that corrects errors); 
predict a second number of fixed memory errors expected to be present in second data output from the volatile dynamic random access memory based at least in part on a model, wherein the model uses a relationship between the first number of fixed memory errors occurring in the first data, a temperature trend, and the current temperature of the volatile dynamic random access memory determined by the one or more sensors to generate the second number of fixed memory errors predicted to be present in the second data, and wherein the model is configured to associate increasing temperatures to an increased number of expected see Zorn, Fig. 1, for a model of the probability of error vs. temperature or other parameters. See col. 3, lines 37-63 for determining errors at various operational parameters such as temperature. Zorn teaches that the “current value” of temperature can be “measured” and “read [error] data are compared against the original data.” See also Fig. 4 and col. 4, lines 28-52 for a table that stores statistics of errors in relation to temperature or other ESF value. The “error function” can “provide an…expected error rate for a specified chip…at a specified ESF value. Zorn first teaches that chips have their behavior analyzed in a lab setting. The error vs. temperature data is determined from these tests. That data is put into a table, as taught in col. 4, lines 30-31 and shown in Fig. 4. See col. 4 lines 38-41 for “a polynomial or other function [that] may be derived that approximates the error profile of the chip. That is, the function may return an estimated error probability or statistic for a specified…ESF value(s).” Note that an “ESF” value  according to col. 1, lines 37-38 is an “error-sensitive factor (ESF)” of a DRAM and can be temperature. The error function, according to col. 4, lines 45-51, is sensitive to the ESF changing, and correlates the errors in relation to a rate of change of an ESF such as temperature. See col. 5, lines 4-5 for not only the error rate being determined by also the probability of error. As Zorn discusses in col. 1 lines 36-52 and Fig. 1, the basic problem is how to determine an error rate at a higher operating temperature. The solution, as shown in Fig. 7, is to plug various values into a formula, predict the errors at the higher temperature, and see if that number is acceptable, or if “failure might occur,” as in col. 1, line 45, or whether a “refresh rate” can be changed, as in col. 1, line 29-30.)
adaptively adjust a refresh rate used to refresh stored data in the volatile dynamic random access memory based at least in part on the second number of fixed memory errors predicted to be present in the second data (see col. 6, lines 1-10 for adjusting a refresh rate to lower the temperature of a chip. See also Fig. 7 and col. 6 lines 11-27 for a “change in error behavior” being received. Then, “according to the chip’s profile” a “power level or other setting of the chip may be found.” Note that col. 4 lines 45-46 teach that the “error profile” and “error function” are synonymous and that “correlation of errors in relation to rate of change in an ESF [such as temperature], or others, may be used.” See also Fig. 6 and col. 5, lines 39-48 for a “desired power level” being received, then “the error profile for the chip is consulted and the error rates…are found 212 at the desired power level” (in other words, the error rate is forecasted at a particular operational parameters, which Zorn teaches could also be temperature). Then, “in response…the refresh rate is changed.” Finally, see claim 1 for an “error-likelihood profile” that is “predictive” and influences the refresh rate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack, to add see Fig. 7, step 232 and col. 2 lines 1-3). 

Regarding claim 2, Katrak and Zorn teach the automation system of claim 1.
Katrak further teaches:

an electrical energy source electrically coupled to the control system, wherein the electrical energy source is configured to supply electrical power to the control system (para. [0026]-[0029]); 
a braking system communicatively coupled to the control system, wherein the braking system comprises a first actuator configured to reduce movement speed of the automation system when actuated (para. [0026]-[0029]);
a mechanical energy source communicatively coupled to the control system, wherein the mechanical energy source comprises a second actuator configured to increase the movement speed of the automation system when actuated (para. [0026]-[0029]);and 
a steering system communicatively coupled to the control system, wherein the steering system comprises a third actuator configured to adjust movement direction of the automation system when actuated (para. [0026]-[0029]);; 
wherein the control system is configured to autonomously instruct the first actuator, the second actuator, the third actuator, or any combination thereof to actuate based at least in part on the operational parameters (para. [0026]-[0029]).  

Regarding claim 3, Katrak and Zorn teach the automation system of claim 1.
Yet Katrak does not appear to explicitly further teach:
An automation system, wherein, to adaptively adjust the refresh rate, the control system is configured to: 
determine whether the control system is expected to be capable of correcting each memory errors occurring in the second data output from the volatile dynamic random access memory based at least in part on the second number of fixed memory errors predicted to be present in the second data ; Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 4 
increase the refresh rate when the control system is not expected to be capable of correcting each of the memory errors occurring in the second data to facilitate reducing likelihood of fixed memory errors occurring in the second data; and 
decrease the refresh rate when the control system is expected to be capable of correcting each of the memory errors occurring in the second data to facilitate reducing power consumption of the automation system, increasing bandwidth of the volatile dynamic random access memory, or both.  
However, Zorn teaches:
An automation system, wherein, to adaptively adjust the refresh rate, the control system is configured to: 
determine whether the control system is expected to be capable of correcting each memory errors occurring in the second data output from the volatile dynamic random access memory based at least in part on the second number of fixed memory errors predicted to be present in the second data (see Zorn, Fig. 1, and especially line alpha for predictions of errors at a given ESF. See col. 5, lines 59-67 for determining using ECC if the errors are being fixed. See also Fig. 7, lines 34-37 for determining an error rate based on the error profile, or function or profile. If the error rate is increasing that means correction is not capable of correcting each error. Therefore, the system adjusts the “refresh rate.”); Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 4 
increase the refresh rate when the control system is not expected to be capable of correcting each of the memory errors occurring in the second data to facilitate reducing likelihood of fixed memory errors occurring in the second data (see Zorn, Fig. 1, and especially line alpha for predictions of errors at a given ESF. See col. 5, lines 59-67 for determining using ECC if the errors are being fixed. See also Fig. 7, lines 34-37 for determining an error rate based on the error profile, or function or profile. If the error rate is increasing that means correction is not capable of correcting each error. Therefore, the system adjusts the “refresh rate.” From Fig. 1 it is clear that refresh rate and error are proportional.); and 
decrease the refresh rate when the control system is expected to be capable of correcting each of the memory errors occurring in the second data to facilitate reducing power consumption of the automation system, increasing bandwidth of the volatile dynamic random access memory, or both (see Zorn, Fig. 1, and especially line alpha for predictions of errors at a given ESF. See col. 5, lines 59-67 for determining using ECC if the errors are being fixed. See also Fig. 7, lines 34-37 for determining an error rate based on the error profile, or function or profile. If the error rate is increasing that means correction is not capable of correcting each error. Therefore, the system adjusts the “refresh rate.” From Fig. 1 it is clear that refresh rate and error are proportional.).  
see Fig. 7, step 232 and col. 2 lines 1-3). 

Regarding claim 9, Katrak and Zorn teach the automation system of claim 1.
Katrak does not teach everything else in claim 9.
Yet Zorn further  teaches:
The automation system, wherein: 
the current error parameters comprise location of each of the memory errors in the first data (see Zorn, col. 3, lines 56-57), error type of each of the memory errors in the first data, or both; 
and the first data comprises one or more of the operational parameters, one or more user inputs received via an input device, executable instructions, or any combination thereof (see Fig. 4 for storing errors and temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features an automation system, wherein: the current error parameters comprise location of each of the memory errors in the first data; and the first data comprises one or more of the operational parameters one or more user inputs received via an input device, executable instructions, or any combination thereof , as taught by Zorn. The motivation for doing so would be to find a DRAM operating parameter that allows the DRAM to operate at just below the desired error rate thereby optimizing the error and temperature performance of the DRAM, as recognized by Zorn (see Fig. 7, step 232 and col. 2 lines 1-3).

Regarding claim 10, Katrak and Zorn teach the automation system of claim 1.
Katrak further teaches:
The automation system of claim 1, wherein the automation system comprises 
a manufacturing system, a turbine system, one or more machines, a factory, a plant, an airplane, an automotive vehicle, or any combination thereof (see paragraph 0002 for a “vehicle”).  

Regarding claim 17, Katrak teaches:
A control system configured to control operation of an automation system (see paragraph 0033, where AFS module “may include one or more actuators…”), comprising: 
a memory device comprising volatile memory configured to store first data related to operation of the automation system (see paragraph 0039, “memory 144 may represent a statically or dynamically updating database”); and 
a processing device communicatively coupled to the memory device (see Fig. 1 in which the “processing logic element, item 140” is connected to the “memory” 144), wherein the processing device is configured to: 
control operation of the automation system by processing the first data after the error correction process is performed (see paragraphs 0031-0033, and 0037 where the SCM module commands the AFS module to move the vehicle road wheel by amount different than requested by the driver to assure safety measures are met).
Yet Katrak does not appear to explicitly further teach:
receive a sensed temperature of the volatile memory output from a sensor; 
receive second data comprising the first data from the memory device;
perform an error detection process to determine error parameters of memory errors occurring in the first data, wherein the error parameters 
perform an error correction process to correct each of the first number of fixed memory errors occurring in the first data based at least in part on the error parameters; 
determine a second number of fixed memory errors predicted to be present in subsequent data output from the volatile memory after the first data based at least in part on a model that describes a relationship between the first number of fixed memory errors occurring in the first data, an expected temperature trend, and the sensed temperature of the volatile memory output from the sensor, and wherein the model is configured to associate increasing temperatures to an increased number of expected memory errors; and Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 10
adaptively adjust refresh rate of the volatile memory implemented in the memory device based at least in part on the second number of fixed memory errors predicted to be present in the subsequent data.
However, Zorn teaches:
receive a sensed temperature of the volatile memory output from a sensor (see Zorn, col. 1, lines 37-38 for an “error-sensitive factor (ESF) of a DRAM that can be temperature. See Zorn, col. 3, lines 50-52 and line 62 for measuring the error count at a specific temperature. See col. 3, lines 45-46 for a temperature sensor on a chip outputting temperature
receive second data comprising the first data from the memory device (see Zorn, col. 3, lines 50-52 and line 62 for measuring the error count at a specific temperature. This limitation allows second data to be virtually anything, as long as it includes first data. Seemingly there’s no difference.);
perform an error detection process to determine error parameters of memory errors occurring in the first data, wherein the error parameters indicate a first number of fixed memory errors occurring in the first data due to storage in the volatile memory (see Zorn, col. 3, lines 50-52 and line 62 for measuring the error count at a specific temperature.); 
perform an error correction process to correct each of the first number of fixed memory errors occurring in the first data based at least in part on the error parameters (see Zorn, col. 5, lines 61-67 for error-correction coding (ECC) that corrects errors); 
determine a second number of fixed memory errors predicted to be present in subsequent data output from the volatile memory after the first data based at least in part on a model that describes a relationship between the first number of fixed memory errors occurring in the first data, an expected temperature trend, and the sensed temperature of the volatile memory output from the sensor, and wherein the model is configured to associate increasing temperatures to an increased number of expected memory errors (see the 112(a) rejection for the interpretation of “expected temperature trend.” see Zorn, Fig. 1, for a model of the probability of error vs. temperature or other parameters. See col. 3, lines 37-63 for determining errors at various operational parameters such as temperature. Zorn teaches that the “current value” of temperature can be “measured” and “read [error] data are compared against the original data.” See also Fig. 4 and col. 4, lines 28-52 for a table that stores statistics of errors in relation to temperature or other ESF value. The “error function” can “provide an…expected error rate for a specified chip…at a specified ESF value. Zorn first teaches that chips have their behavior analyzed in a lab setting. The error vs. temperature data is determined from these tests. That data is put into a table, as taught in col. 4, lines 30-31 and shown in Fig. 4. See col. 4 lines 38-41 for “a polynomial or other function [that] may be derived that approximates the error profile of the chip. That is, the function may return an estimated error probability or statistic for a specified…ESF value(s).” Note that an “ESF” value  according to col. 1, lines 37-38 is an “error-sensitive factor (ESF)” of a DRAM and can be temperature. The error function, according to col. 4, lines 45-51, is sensitive to the ESF changing, and correlates the errors in relation to a rate of change of an ESF such as temperature. See col. 5, lines 4-5 for not only the error rate being determined by also the probability of error. As Zorn discusses in col. 1 lines 36-52 and Fig. 1, the basic problem is how to determine an error rate at a higher operating temperature. The solution, as shown in Fig. 7, is to plug various values into a formula, predict the errors at the higher temperature, and see if that number is acceptable, or if “failure might occur,” as in col. 1, line 45, or whether a “refresh rate” can be changed, as in col. 1, line 29-30.); and Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 10
adaptively adjust refresh rate of the volatile memory implemented in the memory device based at least in part on the second number of fixed memory errors predicted to be present in the subsequent data (see col. 6, lines 1-10 for adjusting a refresh rate to lower the temperature of a chip. See also Fig. 7 and col. 6 lines 11-27 for a “change in error behavior” being received. Then, “according to the chip’s profile” a “power level or other setting of the chip may be found.” Note that col. 4 lines 45-46 teach that the “error profile” and “error function” are synonymous and that “correlation of errors in relation to rate of change in an ESF [such as temperature], or others, may be used.” See also Fig. 6 and col. 5, lines 39-48 for a “desired power level” being received, then “the error profile for the chip is consulted and the error rates…are found 212 at the desired power level” (in other words, the error rate is forecasted at a particular operational parameters, which Zorn teaches could also be temperature). Then, “in response…the refresh rate is changed.” Finally, see claim 1 for an “error-likelihood profile” that is “predictive” and influences the refresh rate.); 
see Fig. 7, step 232 and col. 2 lines 1-3). 


Zorn further teaches:
A control system wherein the volatile memory implemented in the memory device comprises one or more storage capacitors, where each of the one or more storage capacitors is configured to: 
store a voltage that indicates a value of a bit of the first data (see Zorn, col. 2, lines 61-67 where flipping occurs between refreshes); and 
gradually reduce magnitude of the voltage over time between refreshes (see Zorn, col. 2, lines 61-67 where flipping occurs between refreshes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack, to add the additional features of a control system wherein the volatile memory implemented in the memory device comprises one or more storage capacitors, where each of the one or more storage capacitors is configured to: store a voltage that indicates a value of a bit of the first data; and gradually reduce magnitude of the voltage over time between refreshesApplication No. 15/163,482Amendment and Response toFinal Office Action mailed April 14, 2020Page 3, as taught by Zorn. The motivation for doing so would be to find a DRAM operating parameter that allows the DRAM to operate at just below the desired error rate thereby optimizing the error and temperature performance of the DRAM, as recognized by Zorn (see Fig. 7, step 232 and col. 2 lines 1-3). 

Regarding claim 22, Katrak and Zorn teach the control system of claim 17.
Katrak further teaches:

the memory device is configured to store operational parameters determined by the one or more sensors, user inputs received via the one or more inputs devices, instructions executable by the processing device, or any combination thereof (see paragraph 0039, “memory 144 may represent a statically or dynamically updating database”. The memory in conjunction with the processing logic 140, receives sensor readings from, for example, the hand wheel sensor 102, compares them to invalid parameters in memory and outputs a command depending on the result), and
the processing device is configured to control operation of the automation system by communicating control commands instructing the one or more actuators to perform control actions (see paragraph 0041 for taking “remedial actions” such as “locking the actuator” when invalid parameters are detected.)

Regarding claim 24, Katrak teaches:
A tangible, non-transitory, computer-readable medium that stores instructions executable by one or more processors in an automation system (see paragraph 0039, “memory 144 may represent a statically or dynamically updating database”).
Yet Katrak does not further teach:
Wherein the instructions comprise instructions to: 
receive, using the one or more processors, a current temperature of volatile memory implemented in the automation system measured by a temperature sensor; 
receive, using the one or more processors, first data output from the volatile memory; 
execute, using the one or more processors, an error detection process to determine first error parameters of memory errors occurring in the first data, wherein the first error parameters indicate a first number of fixed memory errors occurring in the first data due to storage in the volatile memory; 
execute, using the one or more processors, an error correction process to correct one or more of the memory errors occurring in the first data based at least in part on the first error parameters [so fix the first data based on the first error parameters, and the first error parameters indicate the number of fixed memory errors. That’s almost like say: fixed the errors.];
determine, using the one or more processors, a second number of fixed memory errors expected to be present in second data output from the volatile memory after the first data based at least in part on a model that describes a relationship between the first number of fixed memory errors occurring in the first data, an expected temperature trend, and the current temperature of the volatile memory, and wherein the model is configured to associate increasing temperatures to an increased number of expected memory errors [how does the system know what the excepted temperature trend is? Is it an “expected” trend, or the actual trend?
adaptively adjust, using the one or more processors, a refresh rate with which to refresh stored data in the volatile memory based at least in part on the second number of fixed memory errors expected to be present in the second data; and 
instruct, using the one or more processors, the volatile memory to refresh the stored data using the refresh rate.  
However, Zorn teaches:
Wherein the instructions comprise instructions to: 
receive, using the one or more processors, a current temperature of volatile memory implemented in the automation system measured by a temperature sensor (See Zorn, col. 3, lines 50-52 and line 62 for measuring the error count at a specific temperature. See col. 3, lines 45-46 for a temperature sensor on a chip outputting temperature); 
receive, using the one or more processors, first data output from the volatile memory (see Zorn, col. 3, lines 50-52 and line 62 for measuring the error count in first data); 
execute, using the one or more processors, an error detection process to determine first error parameters of memory errors occurring in the first data, wherein the first error parameters indicate a first number of fixed memory errors occurring in the first data due to storage in the volatile memory (see Zorn, col. 3, lines 50-52 and line 62 for measuring the error count); 
execute, using the one or more processors, an error correction process to correct one or more of the memory errors occurring in the first data based at least in part on the first error parameters [so fix the first data based on the first error parameters, and the first error parameters indicate the number of fixed memory errors. That’s almost like say: fixed the errors.];
determine, using the one or more processors, a second number of fixed memory errors expected to be present in second data output from the volatile memory after the first data based at least in part on a model that describes a relationship between the first number of fixed memory errors occurring in the first data, an expected temperature trend, and the current temperature of the volatile memory, and wherein the model is configured to associate increasing temperatures to an increased number of expected memory errors (see the 112(a) rejection for “expected temperature trend.” see Zorn, Fig. 1, for a model of the probability of error vs. temperature or other parameters. See col. 3, lines 37-63 for determining errors at various operational parameters such as temperature. Zorn teaches that the “current value” of temperature can be “measured” and “read [error] data are compared against the original data.” See also Fig. 4 and col. 4, lines 28-52 for a table that stores statistics of errors in relation to temperature or other ESF value. The “error function” can “provide an…expected error rate for a specified chip…at a specified ESF value. Zorn first teaches that chips have their behavior analyzed in a lab setting. The error vs. temperature data is determined from these tests. That data is put into a table, as taught in col. 4, lines 30-31 and shown in Fig. 4. See col. 4 lines 38-41 for “a polynomial or other function [that] may be derived that approximates the error profile of the chip. That is, the function may return an estimated error probability or statistic for a specified…ESF value(s).” Note that an “ESF” value  according to col. 1, lines 37-38 is an “error-sensitive factor (ESF)” of a DRAM and can be temperature. The error function, according to col. 4, lines 45-51, is sensitive to the ESF changing, and correlates the errors in relation to a rate of change of an ESF such as temperature. See col. 5, lines 4-5 for not only the error rate being determined by also the probability of error. As Zorn discusses in col. 1 lines 36-52 and Fig. 1, the basic problem is how to determine an error rate at a higher operating temperature. The solution, as shown in Fig. 7, is to plug various values into a formula, predict the errors at the higher temperature, and see if that number is acceptable, or if “failure might occur,” as in col. 1, line 45, or whether a “refresh rate” can be changed, as in col. 1, line 29-30.); Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 13 
adaptively adjust, using the one or more processors, a refresh rate with which to refresh stored data in the volatile memory based at least in part on the second number of fixed memory errors expected to be present in the second data (see col. 6, lines 1-10 for adjusting a refresh rate to lower the temperature of a chip. See also Fig. 7 and col. 6 lines 11-27 for a “change in error behavior” being received. Then, “according to the chip’s profile” a “power level or other setting of the chip may be found.” Note that col. 4 lines 45-46 teach that the “error profile” and “error function” are synonymous and that “correlation of errors in relation to rate of change in an ESF [such as temperature], or others, may be used.” See also Fig. 6 and col. 5, lines 39-48 for a “desired power level” being received, then “the error profile for the chip is consulted and the error rates…are found 212 at the desired power level” (in other words, the error rate is forecasted at a particular operational parameters, which Zorn teaches could also be temperature). Then, “in response…the refresh rate is changed.” Finally, see claim 1 for an “error-likelihood profile” that is “predictive” and influences the refresh rate.); and 
instruct, using the one or more processors, the volatile memory to refresh the stored data using the refresh rate (See col. 5, line 48 for “the refresh rate is changed.”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack, to add the additional features of a processor with instructions to: receive, using the one or more processors, a current temperature of volatile memory implemented in the automation system measured by a temperature sensor; receive, using the one or more processors, first data output from the volatile memory; execute, using the one or more processors, an error detection process to determine first error parameters of memory errors occurring in the first data, wherein the first error parameters indicate a first number of fixed memory errors occurring in the first data due to storage in the volatile memory; execute, using the one or more processors, an error correction process to correct one or more of the memory errors occurring in the first data based at least in part on the first error parameters; determine, using the one or more processors, a second number of fixed memory errors expected to be present in second data output from the volatile memory after the first data based at least in part on a model that describes a relationship between the first number of fixed memory errors occurring in see Fig. 7, step 232 and col. 2 lines 1-3). 

Regarding claim 25, Katrak and Zorn teach the tangible, non-transitory, computer-readable medium of claim 24.
Katrack further teaches: 
A tangible, non-transitory, computer-readable medium comprising instructions to: 
determine, using the one or more processors, a control command by processing the first data after the error correction process is performed (see paragraph 0028 for using bitwise information to indicate a failure, then taking “remedial action” such as locking the actuator.); and 
instruct, using the one or more processors, an actuator in the automation system to perform a control action by communicating the control command to the actuator (see paragraph 0028 for locking the actuator).  

Regarding claim 27, Katrak and Zorn teach the tangible, non-transitory, computer-readable medium of claim 24.
Katrack does not appear to explicitly further teach everything else in this claim.
Yet Zorn further teaches:
A tangible, non-transitory, computer-readable medium, wherein the instructions to adaptively adjust the refresh rate comprise instructions to: 
set, using the one or more processors, the refresh rate of the volatile memory at a first value when the second number of fixed memory errors expected to be present in the second data is greater than an error threshold (see Zorn, Fig. 1, and especially line alpha for predictions of errors at a given ESF. See col. 5, lines 59-67 for determining using ECC if the errors are being fixed. See also Fig. 7, lines 34-37 for determining an error rate based on the error profile, or function or profile. If the error rate is increasing that means correction is not capable of correcting each error. Therefore, the system adjusts the “refresh rate.” From Fig. 1 it is clear that refresh rate and error are proportional.); and Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 14 
set, using the one or more processors, the refresh rate of the volatile memory at a second value less than the first value when the second number of fixed memory errors expected to be present in the second data is not greater than the error threshold (see Zorn, Fig. 1, and especially line alpha for predictions of errors at a given ESF. See col. 5, lines 59-67 for determining using ECC if the errors are being fixed. See also Fig. 7, lines 34-37 for determining an error rate based on the error profile, or function or profile. If the error rate is increasing that means correction is not capable of correcting each error. Therefore, the system adjusts the “refresh rate.” From Fig. 1 it is clear that refresh rate and error are proportional.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of a tangible, non-transitory, computer-readable medium, wherein the instructions to adaptively adjust the refresh rate comprise instructions to: set, using the one or more processors, the refresh rate of the volatile memory at a first value when the second number of fixed memory errors expected to be present in the second data is greater than an error threshold; and set, using the one or more processors, the refresh rate of the volatile memory at a second value less than the first value when the second number of fixed memory errors expected to be present in the second data is not greater than the error thresholdApplication No. 15/163,482Amendment and Response toFinal Office Action mailed April 14, 2020Page 3, as taught by Zorn. The motivation for doing so would be to find a DRAM operating parameter that allows the DRAM to operate at just below the desired error rate thereby optimizing the error and temperature performance of the DRAM, as recognized by Zorn (see Fig. 7, step 232 and col. 2 lines 1-3). 

Regarding claim 30, Katrak and Zorn teach the tangible, non-transitory, computer-readable medium of claim 24.
Katrak further teaches:
see paragraph 0039, “memory 144 may represent a statically or dynamically updating database”. See paragraph 0039 for the memory being RAM.) 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Katrak in view of Zorn in further view of Healy et al. (US2016/0224412 A1) in further view of Sutardja et a. (US2011/0035545 A1).

Regarding claim 4, Katrak and Zorn teach the automation system of claim 1.
Zorn further teaches:
[Determinig] a number of fixed memory errors predicted to be present (see the rejection to claim 1 for predicting errors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of determinig a number of fixed memory errors predicted to be presentApplication No. 15/163,482Amendment and Response toFinal Office Action mailed April 14, 2020Page 3, as taught by Zorn. The motivation for doing so would be to find a DRAM operating parameter that allows the DRAM to operate at just below the desired error rate thereby optimizing the error and temperature performance of the DRAM, as recognized by Zorn (see Fig. 7, step 232 and col. 2 lines 1-3). 
Yet Katrak and Zorn do not appear to explicitly further teach:
An automation system, wherein, the control system is configured to: 
scrub the volatile dynamic random access memory when the second number of fixed memory errors predicted to be present in the second data is greater than a first error threshold; and 
adaptively adjust the refresh rate used to refresh stored data in the volatile dynamic random access memory at least in part by: 
increasing the refresh rate of the volatile dynamic random access memory when the second number of fixed memory errors predicted to be present in the second data is greater than a second error threshold, wherein the second error threshold is less than the first error threshold; 
maintaining the refresh rate of the volatile dynamic random access memory when the second number of fixed memory errors predicted to be present in the second data is not greater than the second error threshold and greater than a third error threshold, wherein the third error threshold is less than the second error threshold; and 
decreasing the refresh rate of the volatile dynamic random access memory when the second number of fixed memory errors predicted to be present in the second data-is not greater than the third error threshold.  
Yet Healy teaches:
scrub the volatile dynamic random access memory when the second number of fixed memory errors see Healy Fig. 3 and paragraph 0023, which teaches that a repair action is a scrub operation.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of scrub the volatile dynamic random access memory when the second number of fixed memory errors present in the second data is greater than a first error thresholdApplication No. 15/163,482Amendment and Response toFinal Office Action mailed April 14, 2020Page 3, as taught by Healy. The motivation for doing so would be to identify the need to repair memory, as recognized by Healy (see paragraph 0016). 
Yet Katrack, Zorn, and Healy do not appear to further teach: everything else in the claim.
 Yet Sutardja teaches:
An automation system, wherein, the control system is configured to: 
adaptively adjust the refresh rate used to refresh stored data in the volatile dynamic random access memory at least in part by: 
increasing the refresh rate of the volatile dynamic random access memory when the second number of fixed memory errors see Fig. 31, block 1220 and paragraph 0168 for increasing the refresh rate when block 1218 is false.
maintaining the refresh rate of the volatile dynamic random access memory when the second number of fixed memory errors see block 1234 for maintaining the refresh rate when the error count is between thresholds CAMth1 and CAMth2); and 
decreasing the refresh rate of the volatile dynamic random access memory when the second number of fixed memory errors see block 1224 and paragraph 0167).  
In summary, Zorn teaches predicting error counts, and Sutardja teaches changing refresh rates based on actual error counts. The combination is especially obvious because Zorn in Fig 1 and Fig. 7, block 234 teaches adjusting the parameters on the X-axis to keep errors below alpha. Therefore, Zorn contemplates using thresholds and the refresh rate in Zorn could increase, decrease or stay the same depending on the error count. Sutardja just makes this explicit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack, Zorn, and Healy to add the additional features of an automation system, wherein, the control system is configured to: adaptively adjust the refresh rate used to refresh stored data in the volatile dynamic random access memory at least in part by: increasing the refresh rate of the volatile dynamic random access memory when the second number of fixed see paragraph 0014). 

Regarding claim 5, Katrak, Zorn, and Sutardja teach the automation system of claim 4.
Yet Katrak does not appear to teach everything else in claim 5. 
However, Zorn teaches:
An automation system wherein:
the one or more sensors are configured to determine a previous temperature of the volatile dynamic random access memory before determining the current temperature of the volatile dynamic random access memory (See Zorn, col. 3, lines 50-52 and line 62 for measuring the error count at a specific temperature. See col. 3, lines 45-46 for a temperature sensor on a chip outputting temperature); and Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 5 
the control system is configured to: 
determine previous error parameters that indicate characteristics of memory errors occurring in previous data output from the volatile dynamic random access memory before the first data, wherein the previous error parameters indicate a previous number of fixed memory errors occurring in the previous data due to storage in the volatile dynamic random access memory (Zorn Fig. 4 and col. 4, lines 28-51 for determining multiple error and temperature readings) ; 
determine an error trend of the volatile dynamic random access memory based at least in part on the first number of fixed memory errors in the first data and the previous number of fixed memory errors in the previous data (here “error trend” will be interpreted as determining some sort of relationship between errors and some other parameter of the chip, as referred to in paragraph 0078 of the specification of the instant application, which refers to current and previous error counts. Zorn creates a trend based on collected data, as shown in Fig. 1, line 102); 
determine the temperature trend of the volatile dynamic random access memory based at least in part on the previous temperature and the current temperature of the volatile dynamic random access memory determined by the one or more sensors (Zorn creates a trend based on collected data, as shown in Fig. 1, line 102); and 
predict the second number of fixed memory errors expected to be present in the second data based at least in part on the error trend and the temperature trend of the volatile dynamic random access memory (Zorn teaches using the profile in Fig. 1 to make predictions. See col. 4 lines 38-41 for “a polynomial or other function [that] may be derived that approximates the error profile of the chip. That is, the function may return an estimated error probability or statistic for a specified…ESF value(s).”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack, Zorn, Healy, and Sutardja, to add the additional features of the one or more sensors are configured to determine a previous temperature of the volatile dynamic random access memory before determining the current temperature of the volatile dynamic random access memory; and Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 5 the control system is configured to: determine previous error parameters that indicate characteristics of memory errors occurring in previous data output from the volatile dynamic random access memory before the first data, wherein the previous error parameters indicate a previous number of fixed memory errors occurring in the previous data due to storage in the volatile dynamic random access memory; determine an error trend of the volatile dynamic random access memory based at least in part on the first number of fixed memory errors in the first data and the previous number of fixed memory errors in the previous data; determine the temperature trend of the volatile dynamic random access memory based at least in part on the previous temperature and the current temperature of the volatile dynamic random access memory determined by the one or more sensors; and predict the second number of fixed memory errors expected to be present in the second data based at least in part on the error trend and the temperature trend of the volatile dynamic random access memoryApplication No. 15/163,482Amendment and Response toFinal Office Action mailed April 14, 2020Page 3, as taught by Zorn. The motivation for doing so would be to find a DRAM operating parameter that allows the DRAM to operate at just below see Fig. 7, step 232 and col. 2 lines 1-3).


Claims 6, 7, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Katrak in view of Zorn in further view of Healy et a. (US2016/0224412 A1).

Regarding claim 6, Katrak and Zorn teach the automation system of claim 1.
Katrak and Zorn not teach appear to explicitly further teach everything else in the claim.
Yet Healy  teaches:
An automation system, wherein the control system is configured to: 
determine current error parameters based at least in part on error check data output from the volatile dynamic random access memory along with the first data, wherein the error check data comprises a repetition of the first data, a parity bit, checksum bits, cyclic redundancy bits, a hash value, or any combination thereof (see paragraph 0055), and 
determine the error-corrected data by flipping a value of each data bit corresponding with a location of one of the memory errors in the first data identified by the current error parameters (see paragraph 0017 and 0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of an automation system, wherein the control see paragraph 0016).

Regarding claim 7, Katrak and Zorn teach the automation system of claim 1.
Katrak and Zorn not teach appear to explicitly further teach everything else in the claim.
Yet Healy teaches:
An automation system, wherein the control system is configured to: 
determine when the volatile dynamic random access memory is expected to receive data (see paragraph 0052); 
determine when the volatile dynamic random access memory is expected to output data (see paragraph 0055); and Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 6 
adaptively adjust the refresh rate used to refresh stored data in the volatile dynamic random access memory to reduce overlap duration between when the volatile dynamic random access memory refreshes, when the volatile dynamic random access memory is expected to receive data, and when the volatile see paragraph 0058).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of an automation system, configured to: determine when the volatile dynamic random access memory is expected to receive data; determine when the volatile dynamic random access memory is expected to output data; and adaptively adjust the refresh rate used to refresh stored data in the volatile dynamic random access memory to reduce overlap duration between when the volatile dynamic random access memory refreshes, when the volatile dynamic random access memory is expected to receive data, and when the volatile dynamic random access memory is expected to output data, as taught by Healy. The motivation for doing so would be to identify the need to repair memory, as recognized by Healy (see paragraph 0016).

Regarding claim 29, Katrak and Zorn teach the tangible, non-transitory, computer-readable medium of claim 24.
Zorn further teaches:
[Determinig] a number of fixed memory errors expected to be present (see the rejection to claim 1 for predicting errors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of determinig a number of fixed memory errors see Fig. 7, step 232 and col. 2 lines 1-3). 
Katrack and Zorn do not appear to explicitly further teach everything else in this claim.
Yet Healy teaches:
A tangible, non-transitory, computer-readable medium, wherein: 
the instructions to execute the error detection process comprise instructions to: 
receive error check data corresponding with the first data from the volatile memory, wherein the error check data comprises a first result of a hash function performed on the first data (see paragraph 0055); 
perform the hash function on the first data to determine a second result (see paragraph 0055); and 
compare the first result and the second result to determine data bits in the first data see paragraphs 0001, 0016, and 0053); and 
the instructions to execute the error correction process comprise instructions to adjust value of each of the data bits see paragraphs 0001, 0016, and 0053. This claim will not be interpreted to mean: fix exact an exact error at a specific location, because that specific location is unknown if the error is expected not actually realized.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features the instructions to execute the error detection process comprise instructions to: receive error check data corresponding with the first data from the volatile memory, wherein the error check data comprises a first result of a hash function performed on the first data; perform the hash function on the first data to determine a second result; and compare the first result and the second result to determine data bits in the first data expected to be affected by one of the memory errors; and the instructions to execute the error correction process comprise instructions to adjust value of each of the data bits expected to be affected a memory error in the first data, as taught by Healy. The motivation for doing so would be to identify the need to repair memory, as recognized by Healy (see paragraph 0016).

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Katrak in view of Zorn in further view of Chun et a. (US2017/0038805 A1).

Regarding claim 8, Katrak and Zorn teach the automation system of claim 1.
Zorn further  teaches:
An automation system, wherein the control system is configured to predict the second number of fixed memory errors that will be present in the second data at least in part by: 
predict the second number of fixed memory errors that will be present in the second data based at least in part on the subsequent temperature predicted to occur at the volatile dynamic random access memory (see Zorn Fig. 1 and col. 7, lines 35-45. Zorn teaches determining an error rate based on a temperature.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of an automation system, wherein the control system is configured to predict the second number of fixed memory errors that will be present in the second data at least in part by: predict the second number of fixed memory errors that will be present in the second data based at least in part on the subsequent temperature predicted to occur at the volatile dynamic random access memory, as taught by Zorn. The motivation for doing so would be to find a DRAM operating parameter that allows the DRAM to operate at just below the desired error rate thereby optimizing the error and temperature performance of the DRAM, as recognized by Zorn (see Fig. 7, step 232 and col. 2 lines 1-3).
Yet Katrak and Zorn do not appear to explicitly further teach everything else in the claim.
However, Chun teaches:
predict a subsequent temperature of the volatile dynamic random access memory based at least in part on the current temperature of the volatile dynamic random access memory determined by the one or more sensors (see Chun, paragraph 0030). 
see paragraph 0004).
Regarding claim 26, Katrak and Zorn teach the tangible, non-transitory, computer-readable medium of claim 24.
Katrack does not appear to explicitly further teach everything else in this claim.
Yet Zorn further teaches:
A tangible, non-transitory, computer-readable medium, wherein the instructions to determine the second number of fixed memory errors expected to be present in the second data comprise instructions to: 
determine, using the one or more processors, the second number of fixed memory errors expected to be present in the second data based at least in part on the subsequent temperature predicted to occur at the volatile memory (see Zorn, Fig. 1, where the number of errors can be predicted at any temperature on the x-axis.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of instructions to: determine, using the one or more see Fig. 7, step 232 and col. 2 lines 1-3). 
Katrack and Zorn do not appear to explicitly further teach everything else in this claim.
Yet Chun further teaches: 
A tangible, non-transitory, computer-readable medium, wherein the instructions to determine the second number of fixed memory errors expected to be present in the second data comprise instructions to: 
predict, using the one or more processors, a subsequent temperature of the volatile memory based at least in part on the current temperature of the volatile memory measured by the temperature sensor (see Chun, paragraph 0030); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of instructions to: predict, using the one or more processors, a subsequent temperature of the volatile memory based at least in part on the current temperature of the volatile memory measured by the temperature sensor, as taught by Chun. The motivation for doing so would be manage temperature variations that can negative impact DRAM, as recognized by Chun (see paragraph 0004).

s 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Katrak in view Zhao et a. (US Pat. No. 9,263,136 B1).

Regarding claim 11, Katrak teaches:
A method for operating a memory device in an automation system (see paragraphs 0026-0027), comprising: 
reading, using the memory device, first data at a target address from the stored data in the volatile memory of the memory device (see paragraph 0064 for bytewise reading for a particular AFS module.); 
determining, using the memory device, error check data based at least in part on the first data, wherein the error check data enables a processing device to determine error parameters that indicate number of fixed memory errors occurring in the first data due to storage in the volatile memory (see paragraph 0027 for detecting “an error” and taking “remedial action to lock the actuator.” See paragraphs 0062 and 0066 for performing a “count,” which indicates the number of errors); and
outputting, using the memory device, second data to the processing device to enable the processing device to control operation of the automation system based at least in part on the second data, wherein the second data comprises the first data and the error check data (See Katrak, paragraph 0036 for the “message” and the error status both being communicated.  This is second data. See paragraph 0027 for automation system taking action based on error data.);
Yet Katrak does not appear to explicitly further teach:

refreshing, using the memory device, stored data in volatile memory implemented in the memory device using a first refresh rate; Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 7 
receiving, using the memory device, an instruction to refresh the volatile memory implemented in the memory device using a second refresh rate different from the first refresh rate, wherein the second refresh rate is determined by the processing device based at least in part on a model that predicts a number of memory errors expected to be present in an output from the memory device based at least in part on a relationship between the number of fixed memory errors occurring in the first data indicated by the error parameters, a temperature trend, and a current temperature of the volatile memory measured by one or more temperature sensors, and wherein the model is configured to associate increasing temperatures to an increased number of expected memory errors.
However, Zhao teaches:
A method for operating a memory device comprising: 
refreshing, using the memory device, stored data in volatile memory implemented in the memory device using a first refresh rate (see col. 7, lines 58-59 for determining a data refresh schedule. This indicates that one existed already and that it may be changed. Therefore, there was a first refresh rate); Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 7 
receiving, using the memory device, an instruction to refresh the volatile memory implemented in the memory device using a second refresh rate different from the first refresh rate, wherein the second refresh rate is determined by the see Zhao col. 2, lines 49-67 for measuring 1s and 0s, then comparing that data with previous data.  This comparison is bit error data. See col. 2, lines 39-47 for temperature data also being timestamped into immediate and previous data readings. The comparison between these two readings provides a measure that “may substantially account for both time and temperature.” Therefore, based on the error data and the temperature data, the reading voltage can be adjusted or optimized. Furthermore, the data can be used to change refresh rates. See also Figure 4B and col. 5, lines 46-55 for a system that makes a comparison between Nr and Np, which is a comparison between 1s and 0s “stored” and then “read,” respectively. The difference between the two is a bit error count. This error count, as is well known in the art, increases with increased chip temperature, and chip temperature is inversely proportional to chip voltage [see Zorn for teaching reference]. So in col. 5, lines 46-55, Zhao teaches that the comparison between these two data sets Np and Nr, which as previously stated includes time and temperature stamps, in conjunction with Fig. 4B, can be used to “estimate how much the relevant voltage reading level (Vt)…should be adjusted to reduce bit errors.” The phrase “should be adjusted” clearly teaches that graph Fig. 4B along with the Nr and Np data just collected is used to predict what adjustment in voltage is needed to “reduce bit errors” (see col. 5, lines 46-49). Since it is well known that chip voltage, chip temperature, and refresh rate are all related. Changing a chip voltage can be the same as changing a chip refresh rate. Zhao also teaches in col. 2 lines 63-64 using the data obtained in the above rejection to indicate “when certain data refreshing operations…should be performed.” This fuses voltage change and refresh rate change. See also col. 7, lines 58-59. Therefore Zhao teaches this limitation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack, to add the additional features of a method for operating a memory device in an automation system, comprising: refreshing, using the memory device, stored data in volatile memory implemented in the memory device using a first refresh rate;Application No. 15/163,482 receiving, using the memory device, an instruction to refresh the volatile memory implemented in the memory device using a second refresh rate different from the first refresh rate, wherein the second refresh rate is determined by the processing device based at least in part on a model that predicts a number of memory errors expected to be present in an output from the memory device based at least in part on a relationship between the number of fixed memory errors occurring in the first data indicated by the error parameters, a temperature trend, and a current temperature of the volatile memory measured by one see col. 2, lines 28-30). 
Note that, as a teaching reference, Zorn, col. 2, line 62, teaches that when “voltage drops, temperature rises.” Zorn also teaches that “typical DRAM chips are consuming power in the form of refresh power….Fig. 1 illustrates this concept. In other words, heat being related to refresh frequency and voltage change is well known in the art.  

Regarding claim 13, Katrak and Zhao teach the method of claim 11.
Katrak does not appear to teach everything else in the claim.
Yet Zhao teaches:
A method wherein:
determining the error check data comprises making a copy of the first data (col. 5, lines 46-55, Zhao teaches making a comparison between two data sets Np and Nr. To do that the earlier one must be saved, which is making a copy of it, since otherwise the data would be re-written on the same chip space.); and 
outputting the second data comprises outputting the first data and the copy of the first data in series, in parallel, or both via one or more communication channels to enable the processing device to determine the error parameters by comparing the first data and the copy of the first data (see Fig. 3 and col. 4 lines 64-col. 5 line 29 for comparing these blocks for errors).  
see col. 2, lines 28-30). 

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katrak in view Zhao in further view of Zorn. 

Regarding claim 12, Katrak and Zhao teach the method of claim 11.
Katrak and Zhao do not appear to teach everything else in the claim.
Yet Zorn teaches:
A method wherein:
the second refresh rate is higher than the first refresh rate to facilitate reducing number of memory errors occurring in subsequent data output from the volatile memory of the memory device after the first data when the processing device determines that an error correction process is not expected to be capable of sufficiently correcting the memory errors occurring in the subsequent data to see Zorn, Fig. 1, and especially line alpha for predictions of errors at a given ESF. See col. 5, lines 59-67 for determining using ECC if the errors are being fixed. See also Fig. 7, lines 34-37 for determining an error rate based on the error profile, or function or profile. If the error rate is increasing that means correction is not capable of correcting each error. Therefore, the system adjusts the “refresh rate.” From Fig. 1 it is clear that refresh rate and error are proportional.); and 
the second refresh rate is lower than the first refresh rate to facilitate reducing power consumption of the automation system, increasing availability of the volatile memory of the memory device to store data, increasing availability of the volatile memory of the memory device to output data, or any combination thereof when the processing device determines that the error Application No. 15/163,482 Amendment and Response toFinal Office Action mailed April 14, 2020Page 8correction process is expected to be capable of sufficiently correcting the memory errors occurring in the subsequent data to meet the operational reliability standard (see Zorn, Fig. 1, and especially line alpha for predictions of errors at a given ESF. See col. 5, lines 59-67 for determining using ECC if the errors are being fixed. See also Fig. 7, lines 34-37 for determining an error rate based on the error profile, or function or profile. If the error rate is increasing that means correction is not capable of correcting each error. Therefore, the system adjusts the “refresh rate.” From Fig. 1 it is clear that refresh rate and error are proportional.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and see Fig. 7, step 232 and col. 2 lines 1-3). 

Regarding claim 15, Katrak and Zhao teach the method of claim 11.
Yet Katrak and Zhao do not appear to teach everything else in the claim.
However, Zorn teaches:
A method wherein the error parameters enable the processing device to: 
predict number of fixed memory errors that will be present in subsequent data output from the volatile memory of the memory device after the first data based See col. 3, lines 45-46 for a temperature sensor on a chip outputting temperature. Based on this measurement, the expected error count can be read from the y axis. Such a formula is made explicit in col. 7 line 45.); and 
determine whether the processing device is expected to be capable of sufficiently correcting memory errors occurring in the subsequent data at least in part by comparing the number of fixed memory errors predicted to be present in the subsequent data with one or more error thresholds (see Zorn, Fig. 1, line alpha for predictions of errors at a given ESF. Alpha can be considered a threshold, because Zorn teaches in Fig. 7, step 232 and col. 2 lines 1-3 trying to keep the errors “just below” that level. See col. 5, lines 59-67 for determining using ECC if the errors are being fixed. See also Fig. 7, lines 34-37 for determining an error rate based on the error profile, or function or profile. If the error rate is increasing that means correction is not capable of correcting each error.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zhao, to add the additional features of a method wherein: predict number of fixed see Fig. 7, step 232 and col. 2 lines 1-3). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Katrak in view of Zorn in further view of Torii et a. (US2012/0036317 A1).

Regarding claim 14, Katrak and Zhao teach the method of claim 11.
Yet Katrak and Zhao do not appear to teach everything else in the claim.
However, Torii teaches:
A method wherein:
determining the error check data comprises performing a hash function on the first data to determine a first results (see paragraph 0108
outputting the second data comprises concatenating the first result with the first data to enable the processing device to determine the error parameters at least in part by: performing the hash function on the first data to determine a second result, and comparing the first result and the second result (see paragraph 0017-0022).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zhao, to add the additional features of a method wherein determining the error check data comprises performing a hash function on the first data to determine a first results; and outputting the second data comprises concatenating the first result with the first data to enable the processing device to determine the error parameters at least in part by: performing the hash function on the first data to determine a second result, and comparing the first result and the second resultApplication No. 15/163,482Amendment and Response toFinal Office Action mailed April 14, 2020Page 3, as taught by Torii. The motivation for doing so would be to increase reliability of storing data on memory, as recognized by Torii (see paragraph 0014). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Katrak in view of Zhao in further view of Sutardja.

Regarding claim 16, Katrak and Zhao teach the method of claim 11.
Yet Katrak and Zhao do not appear to teach everything else in the claim, at least not as explicitly as other art.
However, Sutardja teaches:

refreshing the stored data using the first refresh rate comprises periodically reading the stored data from the volatile memory of the memory device and storing values indicated by the stored data back into the volatile memory of the memory device based on a first duration (see Fig. 31. When the system goes through the loop the first time it is already at a first refresh rate.); and 
refreshing the stored data using the second refresh rate comprises periodically reading the stored data from the volatile memory of the memory device and storing the values indicated by the stored data back into the volatile memory of the memory device based on a second duration different from the first duration (see Fig. 31. When a threshold mentioned in block 1214 or 1218 is met, the refresh rate changes to a second refresh rate.).  

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Katrak in view of Zorn in further view Blodgett (US2013/0055046 A1) in further view of Sudardja.

Regarding claim 18, Katrak and Zorn teach the control system of claim 17.
Katrak and Zorn not further teach everything else in the claim.
However, Blodgett further teaches:
A control system wherein the processing device is configured to: 
determine whether the error correction process is expected to be sufficiently capable of correcting memory errors occurring in the subsequent data to meet a reliability standard governing operation of the control system, the automation system, or both (see paragraph 0041 and Fig. 5, which teaches that the threshold in block 505 is based on the error correction capability of the ECC.); and 
adaptive adjust the refresh rate of the volatile memory at least in part by: 
instructing the memory device to increase the refresh rate of the volatile memory when the error correction process is not expected to be sufficiently capable of correcting the memory errors in the subsequent data (this claim is based on paragraph 0030 in the specification of the instant application. That paragraph teaches changing the refresh rate “based…on whether the error correction process is expected to be capable of correcting memory errors in data subsequently output from the memory device.” Paragraph 0030 and paragraph 0031 teach that “to facilitate” this process, “when the expected number of memory errors is greater than an error threshold, the control system may determine that likelihood of the error correction process being able to sufficiently correct the memory errors in subsequently output data is lower.” In response, the refresh rate may be adjusted.” Paragraph 0031 goes on to state “on the other hand, when the number of expected memory errors is not greater than the error correction threshold,” then the system may determine that the error correction process is able to sufficiently correct the memory errors in subsequently output data, and adjust the refresh rate down.  Strangely, the first threshold mentioned is “an error threshold” while the second, which is “on the other hand,” is “the error correction threshold.” An error count, however, is different from a prediction of a system ability to execute an error correction. However, paragraph 0074 and Fig. 6 block 86 teaches that the system “may determine whether memory errors occurring in data subsequently output form the memory device is expected to be correctable, for example, by performing the error correction process 34.” If not, increase the refresh rate; if so, decrease or maintain it. Paragraph 0082 further indicates that there is a fixed number associated with “the error correction capabilities of the error correction process.” In other words, one broad reasonable interpretation of this claim, and perhaps the only one supported by the specification, is: predict an error count for subsequent data and then compare that error count to a fixed number, which is the number of errors that the error correction process can fix. With this is mind see Blodgett, paragraph 0041 and Fig. 5, which teaches that the threshold in block 505 is based on the error correction capability of the ECC and orders a refresh change when the error count exceeds the threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of a system to determine whether the error correction process is expected to be sufficiently capable of correcting memory errors occurring in the subsequent data to meet a reliability standard governing operation of the control system, the automation system, or both and adaptive adjust the refresh rate see paragraph 0007). 
Yet, Katrak, Zhao, and Blodgett do not appear to explicitly further teach:
instruct the memory device to decrease the refresh rate of the volatile memory when the error correction process is expected to be sufficiently capable of correcting the memory errors in the subsequent data (see Fig. 8. A now out of block 814 ).  
However, Sudardja teaches:
instruct the memory device to decrease the refresh rate of the volatile memory when the error correction process is expected to be sufficiently capable of correcting the memory errors in the subsequent data (see Fig. 31, line 1228. How the threshold CAMth1 is determined is not specified, but it could be based on the capability of the ECC to correct errors, which is what Blodgett teaches).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack, Zorn, and Blodgett to add the additional features of a system to instruct the memory device to decrease the refresh rate of the volatile memory when the error correction process is expected to be sufficiently capable of correcting the memory errors in the subsequent data, as taught by Sudardja. The motivation for doing so would be to see paragraph 0014). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Katrak in view of Zorn in further view Sudardja.

Regarding claim 19, Katrak and Zorn teach the control system of claim 17.
Zorn further teaches:
[Determinig] a number of fixed memory errors predicted to be present (see the rejection to claim 1 for predicting errors). 
Katrak and Zorn not further teach everything else in the claim.
Yet Sutardja teaches:
A control system wherein, to adaptively adjust the refresh rate, the processing device is configured to: 
instruct the memory device to increase the refresh rate of the volatile memory when the second number of fixed memory errors predicted to be present in the subsequent data is greater than a first error threshold to facilitate reducing number of fixed memory errors occurring in the subsequent data (see Fig. 31, block 1220 and paragraph 0168 for increasing the refresh rate when block 1218 is false.);; 
instruct the memory device to maintain the refresh rate of the volatile memory when the second number of fixed memory errors predicted to be present in the subsequent data is not greater than the first error threshold and greater than a second error threshold less than the first error threshold (see block 1234 for maintaining the refresh rate when the error count is between thresholds CAMth1 and CAMth2); and Application No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 11 
instruct the memory device to decrease the refresh rate of the volatile memory when the second number of fixed memory errors predicted to be present in the subsequent data is not greater than the second error threshold to facilitate reducing power consumption of the control system, increasing bandwidth of the memory device, or both (see block 1224 and paragraph 0167).    
In summary, Sutardja teaches refresh rates based on error count thresholds. These are actual error counts, but Zorn teaches predicting error counts. Combining them would be obvious. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn  to add the additional features of instruct the memory device to increase the refresh rate of the volatile memory when the second number of fixed memory errors predicted to be present in the subsequent data is greater than a first error threshold to facilitate reducing number of fixed memory errors occurring in the subsequent data; instruct the memory device to maintain the refresh rate of the volatile memory when the second number of fixed memory errors predicted to be present in the subsequent data is not greater than the first error threshold and greater than a second error threshold less than the first error threshold; andApplication No. 15/163,482 Amendment and Response to Final Office Action mailed April 14, 2020 Page 11instruct the memory device to decrease the refresh rate of the volatile memory when the second number of fixed memory errors predicted to be present in the subsequent data is not greater than the second error threshold to facilitate reducing power consumption of the control system, increasing see paragraph 0014). 

Claims 21, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Katrak in view Zorn in further view of Zhao. 

Regarding claim 21, Katrak and Zorn teach the control system of claim 17.
Yet Katrak does not appear to teach everything else in the claim.
However, Zhao further teaches:
A control system wherein: the memory device is configured to: 
determine error check data based at least in part on the first data, wherein the error check data comprises a copy of the first data, a result of a hash function performed on the first data, or both (col. 5, lines 46-55, Zhao teaches making a comparison between two data sets Np and Nr. To do that the earlier one must be saved, which is making a copy of it, since otherwise the data would be re-written on the same chip space. See also col. 6, lines 55-60 for copying data); and 
output the second data to the processing device by outputting the first data along with the error check data (see Fig. 3 and col. 4 lines 64-col. 5 line 29 for comparing these blocks for errors); and 
the processing device is configured to: 
perform the error detection process at least in part by: 
determining the error check data from the second data (col. 5, lines 46-55, Zhao teaches making a comparison between two data sets Np and Nr. Nr is the error count determined from the second data) and 
determining location of each of the memory errors in the first data based at least in part on the error check data (see col. 3 line 2 for the system having an ECC engine. It is known in the art that this fixes errors at their location); and 
perform the error correction process at least in part by flipping a value of a data bit corresponding with each location of the memory errors in the first data (see col. 3 line 2 for the system having an ECC engine. It is known in the art that this fixes errors involves flipping the value of a data bit at a particular location).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of a memory device is configured to: determine error check data based at least in part on the first data, wherein the error check data comprises a copy of the first data, a result of a hash function performed on the first data, or both; and output the second data to the processing device by outputting the first data along with the error check data; and the processing device is configured to: perform the error detection process at least in part by: determining the error check data from the second data and determining location of each of the memory errors in the first data based at least in part on the error check data; and perform the error correction process at least in part by flipping a value of a data bit corresponding with each location of the see col. 2, lines 28-30). 

Regarding claim 23, Katrak and Zorn teach the control system of claim 17.
Katrak further teaches:
A control system wherein: 
the memory device comprises dynamic random access memory (see paragraph 0039, “memory 144 may represent a statically or dynamically updating database”. See paragraph 0039 for the memory being RAM.) 
Yet Katrak and Zorn do not appear to explicitly further teach everything else in the claim.
However, Zorn teaches:
the processing device is configured to store the error parameters in an error log separate from the memory device (see Zhao, col. 6, lines 55-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of a processing device is configured to store the error parameters in an error log separate from the memory deviceApplication No. 15/163,482Amendment and Response toFinal Office Action mailed April 14, 2020Page 3, as taught by Zhao. The motivation for doing so would be to manage drive performant especially as it relates to data performance, as recognized by Zhao (see col. 2, lines 28-30). 

Regarding claim 28, Katrak and Zorn teach the tangible, non-transitory, computer-readable medium of claim 24.

A tangible, non-transitory, computer-readable medium, wherein: 
the instructions to execute the error correction process comprise instructions to adjust value of each of the data bits expected to be affected a memory error in the first data (see col. 6, line 61 for the chip having error-correcting coding. It’s widely known in the art that ECC repairs each bit of error. This claim will be interpreted to mean: fix all future errors. This claim will not be interpreted to mean: fix exact errors at a specific location, because that specific location is unknown if the error is expected not actually realized.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features of a tangible, non-transitory, computer-readable medium, wherein the instructions to execute the error correction process comprise instructions to adjust value of each of the data bits expected to be affected a memory error in the first dataApplication No. 15/163,482Amendment and Response toFinal Office Action mailed April 14, 2020Page 3, as taught by Zorn. The motivation for doing so would be to find a DRAM operating parameter that allows the DRAM to operate at just below the desired error rate thereby optimizing the error and temperature performance of the DRAM, as recognized by Zorn (see Fig. 7, step 232 and col. 2 lines 1-3). 
Katrack and Zorn do not appear to explicitly further teach everything else in this claim.
Yet Zhao further teaches:
A tangible, non-transitory, computer-readable medium, wherein: 
the instructions to execute the error detection process comprise instructions to: 
receive error check data corresponding with the first data from the volatile memory, wherein the error check data comprises a repetition of the first data received in series or parallel with the first data (see Zhao col. 2, lines 49-67 for measuring 1s and 0s, then comparing that data with previous data. See also Fig. 3); and   
compare the first data with the repetition to determine data bits in the first data expected to be affected by one of the memory errors (see Zhao col. 2, lines 49-67 for measuring 1s and 0s, then comparing that data with previous data. See also Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katrack and Zorn, to add the additional features a tangible, non-transitory, computer-readable medium, wherein: the instructions to execute the error detection process comprise instructions to: receive error check data corresponding with the first data from the volatile memory, wherein the error check data comprises a repetition of the first data received in series or parallel with the first data; and  compare the first data with the repetition to determine data bits in the first data expected to be affected by one of the memory errorsApplication No. 15/163,482Amendment and Response toFinal Office Action mailed April 14, 2020Page 3, as taught by Zhao. The motivation for doing so would be to manage drive performant especially as it relates to data performance, as recognized by Zhao (see col. 2, lines 28-30). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665